ORDER
The Advisory Committee on Judicial Conduct has filed a presentment with the Court pursuant to Rule 2:15—15(a), recommending that Joseph V. Isabella, a Judge of the Superior Court, be publicly admonished. The Court has reviewed and considered the record in this matter and the representations of respondent’s counsel that respondent accepts the findings and recommended discipline of the Advisory Committee and waives his right to the issuance of an order to show cause and a hearing before the Court.
The Court finds that respondent violated Canon 1, Canon 2A, and Canon 2B of the Code of Judicial Conduct by using Judiciary letterhead and by communicating with others in authority to advance the private interests of T.M. (Count I of the complaint).
The Court finds that respondent did not practice law or otherwise violate the Code by assisting T.M. in her ongoing litigation (Count II). Count II therefore is dismissed.
It is ORDERED that the findings and recommendation of the Advisory Committee on Judicial Conduct are adopted and Joseph V. Isabella, a Judge of the Superior Court, is hereby admonished.